Citation Nr: 1206154	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-28 006A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a retroactive award and payment of educational benefits under Chapter 35, Title 38, United States Code for the appellant's pursuit of education for the period from March 2005 to June 2006, to include the assignment of an effective date earlier than November 25, 2007 for the award of Chapter 35 Dependents' Educational Assistance Benefits.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  The appellant is the Veteran's son.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a March 2009 rating decision by the Education Regional Processing Office of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A review of the record shows that he is claiming entitlement to service connection for a gastrointestinal disorder, and entitlement to increased ratings for posttraumatic stress and back disorder all based on his own military service.  Additionally, it appears that he is claiming entitlement to additional educational benefits again based on his own military service.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The Board acknowledges that the appellant also has claimed entitlement to an earlier effective date for the grant of a 100 percent disability evaluation for the Veteran's posttraumatic stress disorder.  The appellant, however, is not the Veteran's representative, and as such, the Board has no jurisdiction to accept the claim.   


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO found that the Veteran was entitled to a 100 percent schedular evaluation for posttraumatic stress disorder effective from April 25, 2003.  That same rating decision established basic eligibility to Dependents' Educational Assistance Benefits under the provisions of 38 U.S.C.A. Chapter 35.  The Veteran was notified of that decision in January 2005.  

2.  The appellant's claim of entitlement to Chapter 35 Dependents' Educational Assistance Benefits was received on November 25, 2008.  


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education pursued by the appellant for the period prior to November 25, 2007, to include the period from March 2005 to June 2006.  38 U.S.C.A. §§ 3513, 5101, 5103, 5103A, 5113 (West 2002); 38 C.F.R. §§ 3.159, 21.1029, 21.3041, 21.3130, 21.4131 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011) (VCAA), are applicable in claims based on Chapter 51 of Title 38, United States Code.  Given that the benefit sought on appeal is governed by the provisions of Chapter 35 of Title 38, United States Code, it follows that the VCAA is not applicable in this case.

Analysis

In a rating decision of January 2005, VA awarded a 100 percent schedular evaluation for posttraumatic stress disorder, effective from April 25, 2003.  That same rating decision granted basic eligibility to Dependents' Educational Assistance Benefits under Chapter 35.  While the January 2005 rating decision appears to have assigned an effective date of August 25, 2003 for the award of basic eligibility for Chapter 35 benefits, that date appears to be a typographical error, inasmuch as the establishment of basic eligibility for such benefits was premised upon the aforementioned grant of a 100 percent schedular evaluation for posttraumatic stress disorder, which was made effective from April 25, 2003.  Under the circumstances, the Board is of the opinion that the Veteran's basic eligibility to Chapter 35 benefits should have been established as April 25, 2003.  Nonetheless, given the other facts in this case, the establishment of that date has no practical effect upon the outcome in the appellant's current appeal.  

The Veteran was notified of the January 2005 rating decision in correspondence dated January 19, 2005.  

On November 25, 2008, VA received the appellant's original application for Chapter 35 educational assistance benefits, VA Form 22-5490.  College enrollment was shown from approximately September 1996 to June 2001, with pursuit of a Master's degree in education from approximately September 2002 to June 2006.  

In correspondence of March 2009, VA advised the appellant that he qualified for Chapter 35 educational benefits, and that his choices for the beginning date of eligibility were August 25, 2003 (the date the Veteran became permanently and totally disabled); January 19, 2005, the date of the VA's letter informing the Veteran of VA's decision that he was permanently and totally disabled due to service-connected disability; or any date between those two dates.  (The appellant ultimately chose January 19, 2005 as the beginning date for his Chapter 35 benefits.)  The appellant was further informed that, while he was entitled to choose his own beginning date, VA could not pay him benefits prior to November 25, 2007, inasmuch as there was no statutory or regulatory authority to pay for training the appellant took more than one year prior to the date his claim was received.  

The appellant filed a Notice of Disagreement with the aforementioned decision, and subsequently perfected his appeal.  Significantly, in a statement accompanying the appellant's Substantive Appeal, he argued that, given the fact that he and his father (the Veteran) were estranged, he was unaware that his father had been awarded a 100 percent evaluation for posttraumatic stress disorder with accompanying Chapter 35 education benefits.  

While the appellant was basically eligible to claim Chapter 35 benefits beginning January 19, 2005, VA is required to set a commencing date for the award of the actual payment of such benefits.  In that regard, in order to receive benefits under Chapter 35, an appellant must file an application as prescribed by the Secretary.  38 U.S.C.A. § 3513; 38 C.F.R. §§ 21.1030, 21.3030.  

The general rule with respect to the commencing date for the payment of Chapter 35 benefits (where a person eligible to receive educational assistance under Chapter 35 enters into training, and the award is the first award of educational assistance for the program of education the eligible person is pursuing) is that the commencing date can be no earlier than one year prior to the date of the claim for benefits.  38 C.F.R. §§ 21.3130(e), 21.4131(d).  The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. § 21.1029(b).  

A claim is a formal claim when the claimant or his authorized representative files the claim with VA, and (1) the claim is a claim for (i) educational assistance; (ii) an increase in educational assistance; or (iii) an extension of the eligibility period for receiving educational assistance; and (2) if there is a form (either paper or electronic) prescribed under this part, the claim is filed on that form.  38 C.F.R. § 21.1029(d).  Pursuant to 38 C.F.R. § 21.1029(e)(1), if a form (either paper or electronic) has been prescribed under this part to use in claiming the benefit sought, the term informal claim means (i) any communication from an individual, or from an authorized representative or a Member of Congress on that individual's behalf that indicates a desire on the part of the individual to claim or to apply for VA-administered educational assistance; or (ii) a claim from an individual or from an authorized representative on that individual's behalf for a benefit described in paragraph (d)(1)(i) of this section that is filed in a document other than in the prescribed form.  

As noted above, under the current regulations governing Chapter 35 benefits, VA cannot pay for any training which took place more than one year prior to the date the appellant's claim for such benefits was received.  In the case at hand, the appellant's claim for Chapter 35 benefits was received on November 25, 2008.  In the April 2009 Notice of Disagreement the appellant acknowledges that he first applied for Chapter 35 benefits on November 25, 2008.  Accordingly, based on VA regulations and the date of claim, payment for training under Chapter 35 may not be made prior to November 25, 2007.  

The Board acknowledges that, under an exception to the aforementioned rule, retroactive payment as far back as the effective date of the Veteran's rating decision may be made, providing that the rating decision was made more than one year following the effective date of the rating, and the appellant's claim for education benefits is received by VA within one year of the date of VA's rating decision.  While in the case at hand, the Veteran's rating decision of January 11, 2005 was made more than one year following the rating's effective date of August 25, 2003 (or April 25, 2003), VA did not receive the appellant's claim for benefits until November 25, 2008, more than one year following the date of the rating decision.  Accordingly, the aforementioned exception does not apply in the appellant's case.  

The Board has taken into consideration the appellant's arguments regarding his entitlement to retroactive Chapter 35 benefits.  However, as noted above, the law does not provide for the payment of educational benefits in this case prior to November 25, 2007.  While the Board is cognizant of the appellant's arguments, the regulatory criteria and legal precedent governing eligibility for Chapter 35 educational benefits are clear and specific, and the Board is bound by them.  Accordingly, the appellant's claim must be denied.  

In reaching this determination, the Board acknowledges the appellant's sincerely held beliefs that he is entitled to a retroactive award of educational benefits.  Nevertheless, the Board is not free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c) (West 2002). The law is very specific as to the criteria governing the payment of education benefits.  Perhaps the law should be changed, however, "the fact that Congress might have acted with greater clarity or foresight does not give (the Board) carte blanche to redraft statutes in an effort to achieve that which Congress is perceived to have failed to do."  United States v. Locke, 471 U.S. 84, 95 (1985).


ORDER

Entitlement to the retroactive award and payment of educational benefits under Chapter 35, Title 38, United States Code for the appellant's pursuit of education for the period from March 2005 to June 2006, to include the assignment of an effective date earlier than November 25, 2007 for the award of Chapter 35 Dependents' Educational Assistance Benefits, is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


